     Case 2:21-cv-00087-JAK-AGR Document 1 Filed 01/06/21 Page 1 of 4 Page ID #:1



 1   SEYFARTH SHAW LLP
     Myra B. Villamor (SBN 232912)
 2   mvillamor@seyfarth.com
     2029 Century Park East, Suite 3500
 3   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
 4   Facsimile: (310) 201-5219
 5   Attorneys for Defendant
     OASIS WEST REALTY LLC
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    Orlando Garcia,                              Case No. 2:21-cv-87
12                  Plaintiff,                     DEFENDANT’S NOTICE OF
                                                   REMOVAL OF CIVIL ACTION
13         v.                                      TO UNITED STATES DISTRICT
                                                   COURT
14    Oasis West Realty LLC, a Delaware
      Limited Liability Company; and Does 1-       (Los Angeles Superior Court Case No.
15    10,                                          20SMCV01825)
16                  Defendants.                    Complaint Filed: November 24, 2020
17
18
19
20
21
22
23
24
25
26
27
28

         DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
     Case 2:21-cv-00087-JAK-AGR Document 1 Filed 01/06/21 Page 2 of 4 Page ID #:2



 1         TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
 2   THE CENTRAL DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS
 3   ATTORNEYS OF RECORD:
 4         PLEASE TAKE NOTICE that Defendant Oasis West Realty LLC (“Defendant”)
 5   hereby removes the above-referenced action filed by Plaintiff Orlando Garcia
 6   (“Plaintiff”) (collectively the “Parties”) in the Superior Court of the State of California
 7   for the County of Los Angeles, to the United States District Court for the Central District
 8   of California, pursuant to 28 U.S.C. §§ 1441 and 1446, asserting original federal
 9   jurisdiction under 28 U.S.C. § 1331, to effect the removal of this action, and state that
10   removal is proper for the reasons set forth below.
11                                        BACKGROUND
12         1.     This removal involves a lawsuit that was filed by Plaintiff on November 24,
13   2020 in the Superior Court of the State of California for the County of Los Angeles,
14   entitled Orlando Garcia v. Oasis West Realty LLC, Case No. 20SMCV01825. See
15   Declaration of Myra B. Villamor (“Villamor Decl.”) at ¶ 3.
16         2.     The Complaint asserts two claims for relief against Defendant: (1) violation
17   of Title III of the Americans with Disabilities Act (“ADA”) (42 U.S.C. § 12101, et seq.)
18   and (2) violation of the Unruh Civil Rights Act (California Civil Code §§ 51-53). See
19   Villamor Decl. at ¶ 4 and Exh. A thereto.
20                                TIMELINESS OF REMOVAL
21         3.     Plaintiff personally served Defendant with the Complaint on December 9,
22   2020. See Villamor Decl. at ¶ 5.
23         4.     As such, this Notice of Removal is timely as it is filed within thirty (30) days
24   “after the receipt by the defendant, through service or otherwise, of a copy of the initial
25   pleading setting forth the claim for relief upon which such action or proceeding is
26   based....” See 28 U.S.C. § 1446(b)(1).
27
28
                                                  2
          DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
     Case 2:21-cv-00087-JAK-AGR Document 1 Filed 01/06/21 Page 3 of 4 Page ID #:3



 1                                 GROUNDS FOR REMOVAL
 2           5.   This Court has original jurisdiction over actions involving one or more
 3   federal questions. See 28 U.S.C. § 1331 (conferring original jurisdiction upon federal
 4   courts for actions arising under the laws of the United States). Further, this Court “shall
 5   have supplemental jurisdiction over all other claims that are so related to claims in the
 6   action within such original [federal question] jurisdiction that they form part of the same
 7   case or controversy . . . .” 28 U.S.C. § 1367(a).
 8           6.   Plaintiff’s first cause of action in the Complaint seeks remedies under Title
 9   III of the ADA—a federal statute codified at 42 U.S.C. §§ 12181, et seq. See Villamor
10   Decl. at ¶ 4 and Exh. A thereto (Complaint pp. 5-6). This action therefore presents a
11   federal question over which this Court has original jurisdiction pursuant to 28 U.S.C. §
12   1331.
13           7.   Plaintiff’s remaining claim is asserted under California’s Civil Code §§ 51-
14   53 (Unruh Civil Rights Act) based on an alleged failure to provide full and equal access
15   to Defendant’s services, specifically relating to Defendant’s reservation policies and
16   practices, in violation of the ADA. See Villamor Decl. at ¶ 4 and Exh. A thereto
17   (Complaint p. 7).
18           8.   Accordingly, this Court has supplemental jurisdiction over Plaintiff’s state
19   law claim as it arises from, relates to, and emanates from the same alleged ADA
20   violation, and is so related that it forms part of the same case or controversy pursuant to
21   28 U.S.C. § 1367(a).
22                                             VENUE
23           9.   Venue lies in the United States District Court for the Central District of
24   California pursuant to 28 U.S.C. §§ 84(c)(2) and 1391. This action originally was
25   brought in the Superior Court of the State of California for the County of Los Angeles,
26   which is located within the Central District of the State of California, and the allegations
27   in Plaintiff’s Complaint occurred in the County of Los Angeles.
28
                                                  3
          DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
     Case 2:21-cv-00087-JAK-AGR Document 1 Filed 01/06/21 Page 4 of 4 Page ID #:4



 1                                   NOTICE OF REMOVAL
 2         10.    This Notice of Removal will be promptly served on Plaintiff and filed with
 3   the Clerk of the Superior Court of the State of California for the County of Los Angeles.
 4         11.    In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
 5   process, pleadings, and orders served upon Defendant, including the Summons and
 6   Complaint, are attached as Exhibit A to the Declaration of Myra B. Villamor.
 7         12.    The undersigned, as counsel for Defendant, has read the foregoing and signs
 8   this Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as
 9   required by 28 U.S.C. § 1446(a).
10         WHEREFORE, Defendant prays that the above action pending before the Superior
11   Court of the State of California for the County of Los Angeles be removed to the United
12   States District Court for the Central District of California.
13
14
15   DATED: January 6, 2021                           SEYFARTH SHAW LLP
16
17                                                    By: /s/ Myra B. Villamor
                                                              Myra B. Villamor
18                                                    Attorneys for Defendant
                                                      OASIS WEST REALTY LLC
19
20
21
22
23
24
25
26
27
28
                                                  4
          DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
